             Case: 1:19-cv-02323 Doc #: 1 Filed: 10/07/19 1 of 4. PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.:
                                                   )
                 Plaintiff,                        )   JUDGE
                                                   )
        v.                                         )
                                                   )
 CONSUMER PROTECTION                               )   COMPLAINT
 ASSOCIATION c/o Glenn Hendrix, Statutory          )
 Agent                                             )
                                                   )
                 Defendant.                        )
                                                   )


       JUSTIN E. HERDMAN, United States Attorney for the Northern District of Ohio, on

behalf of the United States of America and the Social Security Administration (the “Plaintiff”),

for his Complaint against the Consumer Protection Association (the “Defendant”), says that:

       1. This is a civil action brought on behalf of the Plaintiff and this Court has jurisdiction

       under the provisions of 28 U.S.C. § 1345.

       2. The Defendant resides within the jurisdiction of this Court.

       3. Social Security benefits are payments made to qualified retirees and disabled people.

       4. 42 U.S. Code § 1007 provides for the use of Representative Payees and Representative

       Payee Organizations by the Social Security Administration for the administration of

       Social Security beneficiary funds (the “Representative Payee Program”).
   Case: 1:19-cv-02323 Doc #: 1 Filed: 10/07/19 2 of 4. PageID #: 2



5. The statute provides that the Social Security Administration may pay a beneficiary’s

benefit to a Representative Payee or Representative Payee Organization if the

Commissioner of Social Security determines that the interest of that beneficiary would be

served thereby.

6. As part of the Representative Payee Program, and as relevant here, the Social

Security Administration pays the monthly benefits owed a particular Social Security

beneficiary to a Representative Payee Organization, which is then required to use those

benefits for the use and benefit of the Social Security beneficiary.

7. If a representative payee organization receives payment under the Representative

Payee Program for the use and benefit of a beneficiary, and converts such payment, or

any part thereof, to a use other than for the use and benefit of such beneficiary, the

Commissioner of Social Security shall determine that misuse has occurred.

8. If the Commissioner of Social Security determines that a representative payee

organization has misused any benefit paid to it, the Commissioner shall revoke the

organization’s designation as a representative payee.

9. The Defendant, Consumer Protection Association, is an Ohio Corporation that has

participated in the Representative Payee Program since January 1995, serving as a

representative payee organization for hundreds of individual beneficiaries.

10. In September 2015, the Social Security Administration determined that the

Defendant had misused funds paid to it as a representative payee organization, and

revoke its designation as a representative payee.




                                          2
           Case: 1:19-cv-02323 Doc #: 1 Filed: 10/07/19 3 of 4. PageID #: 3



       11. As a result of Defendant’s misuse of funds, the Social Security Administration

       reimbursed the affected beneficiaries in the total amount of $2,791,478.58, pursuant to 42

       U.S.C. § 1070(i)(A).

       12. While serving as a representative payee organization, the Defendant maintained

       accounts in various local banks which included Key Bank, Huntington Bank and US

       Bank in order to administer the Social Security funds it received as a representative payee

       organization.

       13. The above banks may still have Social Security beneficiary funds on deposit which

       should be returned to the Social Security Administration as the Social Security

       Administration has already refunded these amounts to the affected beneficiaries.

       14. Any monies being held by the Defendant or the above-referenced banks on behalf of

       Defendant are owed to the Social Security Administration.

       15. On August 21, 2015, due demand was made for payment. Attached hereto as Exhibit

       A is a copy of the notice that was mailed to the Defendant.

       16. The Social Security Administration has determined that the Defendant has misused a

       total of $2,791,478.58 in Social Security beneficiary funds. Attached hereto as Exhibit B

       is a Certificate of Indebtedness from the Social Security Administration evidencing the

       debt.

       WHEREFORE, Plaintiff demands judgment against Defendant in the amount of

$2,791,478.58 and interest at the legal rate in effect on the date of judgment until paid in full and

additionally, requests an order directing any of the above-referenced banks to pay any monies on

deposit in Defendant’s accounts to be paid to the United States Social Security Administration;

for costs of suit, and such other relief as this court may deem just.




                                                  3
Case: 1:19-cv-02323 Doc #: 1 Filed: 10/07/19 4 of 4. PageID #: 4




                                    Respectfully submitted,

                                    JUSTIN E. HERDMAN
                                    United States Attorney

                             By:   /s/ Alex Rokakis
                                    Alex Rokakis (OH: 0029078)
                                    Assistant United States Attorney
                                    United States Court House
                                    801 West Superior Avenue, Suite 400
                                    Cleveland, OH 44113
                                    (216) 622-3673
                                    (216) 522-4542 (facsimile)
                                    Alex.Rokakis@usdoj.gov




                               4
                      Case: 1:19-cv-02323 Doc #: 1-1 Filed: 10/07/19 1 of 2. PageID #: 5

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                        NorthernDistrict
                                                    __________   Districtofof__________
                                                                              Ohio


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No.
                                                                      )
   CONSUMER PROTECTION ASSOCIATION c/o                                )
        Glenn Hendrix, Statutory Agent                                )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Consumer Protection Association
                                           c/o Glenn Hendrix, Statutory Agent
                                           3598 Antisdale Ave.
                                           Cleveland Heights, OH 44118




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                SANDY OPACICH, CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
                        Case: 1:19-cv-02323 Doc #: 1-1 Filed: 10/07/19 2 of 2. PageID #: 6

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
        Case: 1:19-cv-02323 Doc #: 1-2 Filed: 10/07/19 1 of 2. PageID #: 7




Social Security Administration
lmportant lnformation

                                                        Social Security
                                                        RM 793 AJC Federal Building
                                                        '1240 E gth St
                                                        Cleveland, OH 441 99-2001
                                                        Date: August 21 ,2015



Consumer Protection Agency
3030 Euclid Ave
Suite 105
Clevela nd OH 44'l 1 5-2525

We are writing to let you know that your organization can no longer continue to serve as
representative payee for Social Security and Supplemental Security lncome
beneficiaries. ln addition, your organization must stop charging and collecting fees for
providing representative payee services to Social Security and Supplemental Security
lncome beneficiaries. This is effective for any payments you receive after August 31,
2015.

Based on our findings during the most recent site review held on August 18, 2015, we
identified a pattern of noncompliance with Social Security policies by your organization.
Specific deficiencies we uncovered involve:
   .     Poor financial record keeping
   .    Mismanagement of Social Security funds leading to numerous examples of
        beneficiary personal needs checks not being cleared for insufficient funds
   .    Numerous SSI overpayments caused by excess resources in client bank
        accounts
   .    Problems reporting events affecting payment eligibility to SSA
   .    Potential misuse of Social Security benefits by your organization

We previously attempted to work with your organization to correct many of the above
issues during our prior reviews in 2007 ,2010, and 20'1 3. These issues have not been
corrected to date. We determine it is not in the best interest of the beneficiaries you
serve to continue using your organization as a representative payee. Our top priority at
this time is to work on transitioning all beneficiaries to a new payment arrangement.

We ask you to return any additional Social Security beneficiary payments you may
receive as representative payee after August 31 , 20 15 for any of the beneficiaries on
the attached list.
                                        GOVERNMENT
                                          EXHIBlT

                                        A 2 pages
       Case: 1:19-cv-02323 Doc #: 1-2 Filed: 10/07/19 2 of 2. PageID #: 8




You will receive a separate notice regarding any conserved funds for all beneficiaries in
which you acted as a representative payee.

How to Return Payments to SSA
Send us a check or money order for the full amount you owe us. Make the check or
money order payable to the Social Security Administration and attach a copy of the
enclosed list of affected beneficiaries along with the amount that is to be credited for
each beneficiary. Be sure to return both the check and a copy of the list of individuals in
the enclosed envelope.

lf You Disagree With The Decision
lf you disagree, you have 20 days from the date of this letter to request a review,
    . The request must be in writing and should be sent to us at the above address.
   .   lt should state that you disagree and believe that your organization should be
       allowed to continue to serve as representative payee.
   .   lt should also give the reason(s) you disagree.
   .   Please include any additional information you feel is important.

Whether you object to our findings or not, you must stop collecting fees for
representative payee services after the date shown above.

lf You Have Questions
Please contact the Social Security office at Room 793, AJC Federal Bu ild ing, Cleveland
Ohio or call 1-877-319-5708 and ask to speak to a member of management.


                                                 Sincerely,



                                                 Richard E. Warsinskey
                                                 District Manager



Enclosure: Benefrciary List
      Case: 1:19-cv-02323 Doc #: 1-3 Filed: 10/07/19 1 of 1. PageID #: 9




                                        #,$tu
                                        z,lllllll.e'

                             OfEce of the Genera] Counsel


                       CERTIF'ICATE OF INDEBTEDNESS

 Coneuner hotection Aegociation
 3030 Euclid Ave, Ste 108
 Cleveland, OH 44118
 EIN:XX-XXXXXXX

Consuner Protection Aesociation
C/O Glenn Hendrix, Registered Agent
3598 Antisdale Ave
Clevelaud Heighta, OH 44118
EIN:XX-XXXXXXX

Total debt alue United States ae ofApril 1, 2012:
                                                  $2,?9I,428.88
I certi& that the oncrosed documente ehow that the debtor named
                                                                above ie indebted
to the United States in the
                            "mount stated above.
The clsim arose in connection-with paymeuts nade by the Sseiel gsgurity
Administrstisa to coneumer protection Aeeociation as part of a fee-for-eirvice
payee agleelnent. After review of internal recorde, the -social          - -- ' ---
                                                                security
Administration determined Coueumer protectiou,A,ssociatiou
                                                                -isueed
92,791,478.58 paid on behalf of ?64 beneficiaries serviceil by consumer protection
Aesociation. social security ddhinigtr'6tisa alerted coneumer protection
Aseociatiou of this diecovery on April 4, 201? via letter. To date, consumer
Protection Associatiou hae not respouded, appeared, or otherwiee tenaered
                                                                          auy
payment.

Certifcatiou: Pureuatrt to 28 U.S.C. S1?46, I certi$ uader penalty ofperjury
                                                                             that


                                                              */t a    '9
                                                       Date

                                       GOVERNMENT
                                         EXHIBIT

                                      B-1page

            soctAL sEcuRt |y ADMtNrs r.A.t,loN BAL.l.tMORE, MD 21235-000t
                                        Case: 1:19-cv-02323 Doc #: 1-4 Filed: 10/07/19 1 of 3. PageID #: 10
 JS44 (Rev. l2l12)                                                                      CIVIL COVER SHEET
 purpose of initiating the civrl docket          sheet. dt.ti tNstItU<-tIoNS oN              NE.yt pA(i!-. Ot; THIS t.()RM.)

 I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
 United States of America                                                                                                Consumer Protection Association
                                                                                                                         c/o Glenn Hendrix, Statutory Agent
                                                                                                                         3598 Antisdale Ave, Cleveland Hts., OH 44118
       (b)   County ofResidence ofFirst Listed Plaintiff                                                                   County ofResidence ofFirst Listed Defendant Cuyahoga
                                       atx('tiPT tN u.s. PLAtNTIt.'t        (7.\rt                                                                        (l N U. S. P I-AI NLI t.' t.' C AS t::S O N Ly)
                                                                                                                            NOTE:             IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                              THE TRACT OF LAND INVOLVED.

   (C) Attomeys il:irm Nanc, Adtlrcss, und                -l
                                                               clephtne Nwnherl                                                Attorneys (lf Knownl
 Alex Rokakis, Asst. U.S. Attorney
 801 W. Superior Avenue, Suite 400
 Cleveland, OH 44113 Tel: 216-622-3673

 II.    BASIS OF JURISDICTION                            (t'tctce   un     in One Box Onlyl                          CITIZENSHIP OF PRINCIPAL PARTIES                                              il,tqce  tn     .,)."
                                                                                                                                                                                                                   m one Box fitr t,tainti//
                                                                                                                       (l,or Diverstty     Cases Only)                                                  and One Box lor Dqfendant)
 XI       U.S. Govemment                    O    3    Federal Question                                                              PTF DEF                                                                                 PTF              DEF
             Plaintiff                                  (U.5. Govemnent Not a Parly)                             CitizenofThisState O I O I                                     LrcorporatedorPrincipalPlace O 4                             J   4
                                                                                                                                                                                  ofBusiness In This State

O   2     U.S. Govemment                    d4        Diversity                                                  CitizenofAnotherState J 2                           O          IncorporatedandPrincipalPlace                O 5             O   5
             Defendant                                  (lndimte Citizenship of Pa,ties in Iten     Ill)                                                                           ofBusiness In Another State

                                                                                                                 Citizen or Subject       ofa           O3           O     3    ForeignNation                                J 6             A6

 IV. NATURE OF SUIT l'tace an '\"                               in one Rrx (


 n I l0 Insurance                              PERSONAL    INJURY PERSONAL INJURY O 625 Drug Related Seizue                                                   O    422 Appeal 28 USC 158                O   3T5 False Claims Act
 o 120 Marine                             O     Airplare
                                               310                O 365 Personal Injury -          ofProperS'21 USC 881                                       O    423 Withdrawal                       3   400 State Reapportionntent
D 130 Miller Act                          O               Product
                                               315 Airplane              Product Liability fl 690 Other                                                                28 USC I 57                      O 4l0Antitrust
D I 40 Negotiable Instrument                     Liability        D 367 Health Care/                                                                                                                    D   430   Banks and Banking
D 150 Recovery of Overpaynent             O 320 Assault. Libel &        Pharmaceutical                                                                                                                  0   450   Comnerce
          & Enforcement of   Judgrnent           Slander                Personal Injury                                                                            820 Copyriglrts                      O   460 Deportation
o l5l Medicare Act                        D 330 Federal Ernployers'     Product Liability                                                                     O    830 Parent                           O   470 Racketeer Influenced and
f, I 52 Recovery of Defaulted                    Liability        O 368 Asbestos Personal                                                                     fl   840 Tradenrark                               Corrupt Organizations
          Student Loans                   O 340 Marine                   Injury Product                                                                                                                 O   480 ConsunrerCredit
        (Excludes Veterans)               O 345 Marine Product           Liability                                                                                                                      D   490 Cable/Sat TV
D   153 Recovery ofOverpayment                   Liability         PERSONAL PROPERTY D 710 Fair Labor Standards                                               o    861   HIA (r395f0                    O   850 SecuritieVComrnodities/
        of Veteran's Benefits             O 350 Motor Vehicle     O 370 Other Fraud               Act                                                         o    862   Black Lung (923)                         Exchmge
O   160 Stockholders' Suits               O 355 Motor Vehicle     O 371 Truth in Lending      720 Labor/\ilanagement                                          o    863   DIWC/DIwW (40s(g))         E       890 Other Staturory Actions
O l90OdrerContract                              Product Liability O 380 Other Personal            Relations                                                   3    864   SSID Title XVI                 O   891 Agricultural Acrs
O   195 Contract Product   Liability      O 360 Other Personal          Property Damage       740 Railway Labor Act                                           o    86s   RSI (405(9))                   O   893 Enviromnental Matters
O   196 Franchise                               Injury            O 385 Property Dmage        751 Fanily and Medical                                                                                    O   895 Freedoru oflnfomration
                                          O 362 Personal Injury -       Product Liabilit-v        Leave Act                                                                                                       Acl
                                                                                                                 O   790 Other Labor Litigation                                                         O   896 Arbitration
                                                                                                                 0   791 Enployee Retirement                                                            D   899 Administrative Procedue
O 2 l0 Land Condemnation                  O    440   Other Civil Rights           Habeas Corpus:                         Ilcome Security Act                  D    870 Taxes (U.S. Plaintiff                      Act/Review or Appeal           of
O 220 Foreclosure                         D    441   Voting                     D 463 Alien Detainee                                                                    or Defendant)                             Agency Decision
D   230   Rent Lease & Ejectnent          O    442 Enrployment                  o 510 Motions to Vacate                                                       O    871 IRS-ThirdParty                   O   950 Constitutionality       of
O   240   Torts to Land                   O    443 Housing/                            Sentence                                                                        26 USC 7609                                State Statutes
O   245   Tort Product Liability                   Accommodations         D         530 General
D   290   All Other Real Property         fI   445 Amer. ilDisabililies - o         535 Death Penalty
                                                   Employment                       Other:                       O   462 Naturaliation Application
                                          O    446 Amer. ilDisabilities - o         540 Mandamus & Other         O   465 Other Imnigration
                                                   Other                  o         550 Civit fughts                     Actions
                                          O    448 Education              D         555 Pnsou Condition
                                                                                o   560 CiYil Detainee -
                                                                                        Conditions of
                                                                                        Confinement

 V. ORIGIN (Place m "-Y" m One Box onl,-)
It Original C2 Removedfrom                                           O3        Remanded frorn              D4   Re instated     or        J    5 Transfened frorn              D6       Multidistrict
     Proceeding State Court                                                    Appellate Court                  Reopened                         Another District                       Litigation
                                                                                                                                                      'ifv)
                                                Cite the U.S. Civil Statute under which you are filing (Do not                 cite   jurisdictional fiatutes      unless diveaity)
                                                42 U.S.C. Section 1070 (i) (A)
VI.     CAUSE OF ACTION                         Brief description of cause:
                                                Misuse of Social Sec                         Funds                             ive P
VII.      REQUESTED IN                          D      cHncr  IF THIS IS A clAss               ACTIoN                DEMAND           $                                     CHECK YES only if demanded in complaint
     COMPLAINT:                                        LTNDER RULE 23. F.R.Cv.P.                                      2,791,478.58                                         J[IRY      DEMAND: ft Yes X                             No
vrrr. RELATED CASE(S)                                (See inslruclions).
      IF ANY                                                                   JUDGE                                                                                      KET N
                                                                                    SIGNATURE OF ATTORNEY OF RECORD
                                                                                  Alex Rokakis, Assistant U.S.

    RECEIPT #                       AMOUNT                                             APPLYING IFP                                                                                     MAG, JUDGE
                        Case: 1:19-cv-02323 Doc #: 1-4 Filed: 10/07/19 2 of 3. PageID #: 11
                                            UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF OHIO

l.                Civil Categories: (Please check one cateoory only).

                  1. V              General Civil
                  2. t]             Administrative Review/Social Security
                  3. n              Habeas Corpus Death Penalty
        *lf underTitle 28,52255, namethe SENTENCING JUDGE;

                                                    GASE   NUMBER:
ll.     REI-ATEDORREFILEDCASES.           See LR 3.1 which provldes in pertinent part:"lf an acticrn is fired or removed to this court
        and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
        subsequently refiled, it shall be assigned to the same Judge who received the initial case assignmentwithout regardfor
        the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

        This action   is l-lneLcfEDto another        PENDING civil case. This action   is [-l      nefluD    pursuant to LR 3.1.

lf applicable, please indicate on page 1 in section Vlll, the name of the Judge and case number.


lll.    ln accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
        purpose of determining the proper division, and for statistical reasons, the following information is requested.

       ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3IN ORDER. UPON FINDING WHICH
       PARAGRAPH APPLIES TO YOUR CASE, ANS\A/ER IT AND STOP.

        (1)      Resident defendant. lf the defendant resides in a county within this district, please set forth the name of such
        county
        COUNW:     CUYAHOGA
        Corooration For the purpose of answering the above, a corporation is deemed to be a resident of that county in which
        it has its principa! place of business in that district.

        (2)      Non-Resident defendant. lf no defendant is a resident of a county in this district, please set forth the county
                 wherein the cause of action arose or the event complained of occurred.
       COUNTY:

        (3)      Other Cases. lf no defendant is a resident of this district, or if the defendant is a corporation not having a principle
                 place of business within the district, and the cause of action arose or the event complained of occurred outside
                 this district, please set forth the county of the plaintiffs residence.
       COUNTY:

lV.    The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
       determined in Section lll, please check the appropriate division.

       EASTERN DIMSION

          [_l o^*oN                          (counties: carroll, Holmes, Portage, Stark, Summit, Tuscarawas and wayne)
               CLEVELAND                     (Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga, Lake,
          lr-l                                          Lorain, Medina and Richland)
          | | YOUNGSTOWN                     (Counties: Columbiana, Mahoning and Trumbull)

       WESTERN DIVISION

                 TOLEDO                      (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                              Huron, Lucas, Marion, Mercer, Ottawa, Paulding, putnam, Sandusky, Seneca
                                              VanWert, Williams, Wood and Wyandot)
JS   44 Reverse (Rev. 12l12)    Case: 1:19-cv-02323 Doc #: 1-4 Filed: 10/07/19 3 of 3. PageID #: 12
                       INSTRUCTIONS FOR ATTORNEYS COMPLETING                                     CIVI      COVER SHEET FORM JS 44
                                                                  Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service ofpleading or other papers as
requiredbylaw,exceptasprovidedbylocal rulesofcourt. Thisform,approvedbytheJudicialConferenceoftheUnitedStatesinSeptemberlgT4,is
required for the use ofthe Clerk ofCourt for the purpose ofinitiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follorvs:

I.(a)      Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintit'f and defendant. If the plaintiff or defendant is a govemment agency, use
           only the full name or standard abbreviations. If the plaintit'f or def-endant is an official within a govemment agency, identily first the agency and
           then the official, giving both name and title.
     (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
           time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
           condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe tract ofland involved.)
     (c)   Attorneys. Enter the firm name. address, telephone number, and aftorney of record. If there are several attorneys, list them on an attachment, noting
           in this section "(see attachment)".

II.        Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a). F.R.Cv.P., which requires that jurisdictions be shorvn in pleadings. Place an "X"
           in one ofthe boxes. Ifthere is more than one basis ofjurisdiction, precedence is given in the order shown below.
           United States plaintiff. (l) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
           United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
           Federalquestion. (3)Thisreferstosuitsunder28U.S.C. 133 l,wherejurisdictionarisesundertheConstitutionoftheUnitedStates,anamendment
           to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a partv, the U.S. plaintiff or defendant code takes
           precedence, and box I or 2 should be marked.
           Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
           citizenship ofthe different parties must be checked. (See Section III belou'; NOTE: federal question actions take precedence over diversity
           cases.)

III.       Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
           section for each principal party.

IV.        Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
           sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
           one nature of suit, select the most definitive.

V.         Origin.   Place an   "X" in one of   the six boxes.
           Original Proceedings. ( I ) Cases which originate in the United States district courts.
           Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Titte 28 U.S.C.. Section 1441.
           When the petition for removal is granted, check this box.
           Remanded from Appellate Coun. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
           date.
           Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
           Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
           multidistrict litigation transfers.
           Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
           When this box is checked, do not check (5) above.

VI.        Cause ofAction. Report the civil statute directly related to the cause ofaction and give a briefdescription ofthe cause. Do not cite jurisdictional
           statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.       Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
           Demand. In this space enter the actual dollar amount being demanded or indicate other demand. such as a preliminary injunction.
           Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.      Related Cases. This section ofthe JS 44 is used to reference related pending cases,     ifany. Ifthere   are related pending cases, insert the docket
           numbers and the correspondingjudge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
